
	

114 S1584 IS: Renewable Fuel Standard Repeal Act
U.S. Senate
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1584
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2015
			Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To repeal the renewable fuel standard
	
	
		1.Short title
 This Act may be cited as the Renewable Fuel Standard Repeal Act.
		2.Repeal of renewable fuel standard
 (a)In generalSection 211 of the Clean Air Act (42 U.S.C. 7545) is amended— (1)in subsection (d)—
 (A)in paragraphs (1) and (2), by striking (n), or (o) each place it appears and inserting or (n); and (B)in paragraph (1), in the second sentence, by striking (m), or (o) and inserting or (m);
 (2)by striking subsection (o); and (3)by redesignating subsections (q) through (v) as subsections (o) through (t), respectively.
 (b)Additional repealSection 204 of the Energy Independence and Security Act of 2007 (42 U.S.C. 7545 note; Public Law 110–140) is repealed.
 (c)RegulationsEffective beginning on the date of enactment of this Act, the regulations contained in subparts K and M of part 80 of title 40, Code of Federal Regulations (as in effect on that date of enactment), shall have no force or effect.
			
